 EXHIBIT 10.53

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

AMENDATORY AGREEMENT, dated the 29th day of December, 2008 by and between
VORNADO REALTY TRUST (the “Company”) and CHRISTOPHER G. KENNEDY (“Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of August 1, 2003 (the “Employment Agreement”) to set forth the terms of
Executive’s employment by the Company; and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement to
conform its terms with final regulations promulgated by the Internal Revenue
Service under Section 409A of the Internal Revenue Code of 1986, as amended;

 

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein and for other good and valuable consideration, the receipt, adequacy and
legal sufficiency of which are hereby acknowledged, the Company and Executive
mutually agree as follows:

 

1.         Section 8(c) of the Employment Agreement is hereby amended in its
entirety, to read as follows:

 

“(c)     If Executive’s employment is terminated pursuant to Sections 6(e) or
6(f), the Company shall pay to Executive his (A) accrued and unpaid Base Salary
through the Date of Termination and his pro-rata Bonus through the Date of
Termination and (B) a payment (the “Severance Payment”) equal to the sum of (i)
Executive’s then current Base Salary and (ii) the average of the Bonus earned by
Executive, if any, in each of the two fiscal years immediately preceding the
Date of Termination. Subject to Section 8(e), the payment described in clause
(A) shall be made as soon as administratively feasible following the Date of
Termination but in no event later than seventy (70) days after the Date of
Termination and the payment described in clause (B) shall be paid ratably in
accordance with the Company’s customary payroll practices over the one year
period following the Date of Termination. To the extent Executive is re-employed
during the year following a termination pursuant to Section 6(f), Executive
shall give notice to the Company of such re-employment and the Severance
Payments made pursuant to this paragraph shall cease.”

 

2.         Section 8(d) of the Employment Agreement is hereby amended in its
entirety, to read as follows:

 

“(d)     If Executive’s employment is terminated pursuant to Section 6(a), 6(b)
or 6(c), the Company shall pay to Executive or Executive’s estate (i) his
accrued but unpaid Base Salary through the Date

 



V8887/41

01/05/2009 2237030.6

 

--------------------------------------------------------------------------------

of Termination at the rate then in effect; (ii) a pro rata portion (based on the
number of days elapsed in the Company’s fiscal year through the Date of
Termination) of Executive’s Bonus for the fiscal year in which the Date of
Termination occurs; and (iii) if such termination is pursuant to Section 6(b) or
(c), a pro rata portion (based on the number of days elapsed since April 1,
2003) of the Shortfall Payment. Subject to Section 8(e), the payment described
in clause (i) shall be made as soon as administratively feasible following the
Date of Termination but in no event later than seventy (70) days after the Date
of Termination and the payments described in clauses (ii) and (iii) shall be
paid ratably in accordance with the Company’s customary payroll practices over
the one year period following the Date of Termination.”

 

3.         Section 8 of the Employment Agreement is hereby amended by adding the
following paragraph at the end thereof:

 

“(e)     409A Compliance. Notwithstanding the foregoing, if necessary to comply
with the restriction in Section 409A(a)(2)(B) of the Internal Revenue Code of
1986, as amended (the “Code”) concerning payments to “specified employees”, any
payment on account of Executive’s separation from service that would otherwise
be due hereunder within six months after such separation shall nonetheless be
delayed until the first business day of the seventh month following Executive’s
date of termination and the first such payment shall include the cumulative
amount of any payments that would have been paid prior to such date if not for
such restriction, together with interest on such cumulative amount during the
period of such restriction at a rate, per annum, equal to the applicable federal
short-term rate (compounded monthly) in effect under Section 1274(d) of the Code
on the date of termination. For purposes of Section 8 hereof, Executive shall be
a “specified employee” for the 12-month period beginning on the first day of the
fourth month following each “Identification Date” if he is a “key employee” (as
defined in Section 416(i) of the Code without regard to Section 416(i)(5)
thereof) of the Company at any time during the 12-month period ending on the
“Identification Date.” For purposes of the foregoing, the Identification Date
shall be December 31. Notwithstanding anything contained herein to the contrary,
Executive shall not be considered to have terminated employment with the Company
for purposes of Sections 6, 7 or 8 hereof unless he would be considered to have
incurred a “termination of employment” from the Company within the meaning of
Treasury Regulation §1.409A-1(h)(1)(ii).”

 

4.         Section 14 of the Employment Agreement is hereby amended in its
entirety, to read as follows:

 

-2-

 



 

--------------------------------------------------------------------------------

 

“14.

Resolution of Differences Over Breaches of Agreement.

The parties shall use good faith efforts to resolve any controversy or claim
arising out of, or relating to this Agreement or the breach thereof, first in
accordance with the Company’s internal review procedures, except that this
requirement shall not apply to any claim or dispute under or relating to
Sections 9 or 10 of this Agreement. If despite their good faith efforts, the
parties are unable to resolve such controversy or claim through the Company’s
internal review procedures, then such controversy or claim shall be resolved by
arbitration in Manhattan, New York, in accordance with the rules then obtaining
of the American Arbitration Association, and judgment upon the award rendered by
the Arbitrators may be entered in any court having jurisdiction thereof. If any
contest or dispute shall arise between the Company and Executive (or, following
the death of Executive, his estate or heirs) regarding any provision of this
Agreement, the Company shall reimburse (i) Executive for all legal fees and
expenses reasonably incurred by Executive during the lifetime of Executive and
(ii) Executive’s estate and heirs for all legal fees and expenses reasonably
incurred by Executive’s estate and heirs through the earlier of the 15th
anniversary of the date of Executive’s death or the final settlement of
Executive’s estate, in any case, in connection with such contest or dispute, but
only if Executive (or his estate or heirs, as the case may be) is successful in
respect of substantially all of Executive’s (or his estate’s or heirs’, as the
case may be) claims brought and pursued in connection with such contest or
dispute. Such reimbursement shall be made as soon as practicable following the
resolution of such contest or dispute (whether or not appealed) to the extent
the Company received reasonable written evidence of such fees and expenses, but
in any event no later than the end of the calendar year following the calendar
year in which the expenses were incurred.”

 

5.         A new Section 22 of the Employment Agreement is hereby added, to read
as follows:

 

 

“22.

Section 409A Compliance.

 

(a)       This Agreement is intended to comply with the requirements of Section
409A of the Code (“Section 409A”) and regulations promulgated thereunder. To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A or to the extent any provision in this Agreement must be
modified to comply with Section 409A (including, without limitation, Treasury
Regulation 1.409A-3(c)), such provision shall be read, or shall be modified
(with the mutual consent of the parties, which consent shall not be unreasonably
withheld), as the case may be, in such a manner so that all payments due under
this Agreement shall comply with Section 409A. For purposes of

 

-3-

 



 

--------------------------------------------------------------------------------

section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Executive, directly or indirectly, designate
the calendar year of payment.

 

(b)       All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.”

 

6.         Executive further acknowledges that, while the purpose of this
Amendatory Agreement is to conform the Employment Agreement to the requirements
of Section 409A of the Code and Treasury Regulations promulgated thereunder, any
tax liability incurred by Executive under Section 409A of the Code is solely the
responsibility of Executive.

 

[signature page follows]

 

-4-

 



 

--------------------------------------------------------------------------------



Except as amended herein, the Employment Agreement shall remain in full force
and effect.

 

 

VORNADO REALTY TRUST

 

 

 

By: /s/ Alan. J. Rice

 

Name: Alan J. Rice

 

Title: Senior Vice President

 

 

 

/s/ Christopher G. Kennedy

 

Christopher G. Kennedy

 

 

-5-

 



 

 